In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS

************************
ILYA DOBRYDNEV,                              *
                                             * No. 04-1593V
                  Petitioner,                * Special Master Christian J. Moran
                                             *
v.                                           *
                                             *
SECRETARY OF HEALTH                          *      Filed: May 1, 2015
AND HUMAN SERVICES,                         *
                                             *      Attorneys’ fees, appellate
                  Respondent.                *      litigation
                                             *
************************
Mark P. Friedlander, Jr., Friedlander, Friedlander & Earman, McLean, VA, for
petitioner;
Heather L. Pearlman, U.S. Dep’t of Justice, Washington, DC, for respondent.

               UNPUBLISHED DECISION ON FEES AND COSTS1

       On April 9, 2015, petitioner filed a stipulation of fact concerning final
attorneys’ fees and costs in the above-captioned matter. On April 21, 2015,
petitioner submitted a motion for attorneys’ fees and costs. Upon review of
petitioner’s application, respondent raised objections to certain items. Based on
subsequent discussions, petitioner amended his request $65,000.00, an amount to
which respondent does not object. The Court awards this amount.

       On October 25, 2004, Ilya Dobrydnev2 filed a petition for compensation
alleging that a dose of hepatitis B vaccination caused him to develop chronic
       1
          The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the parties have 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
       2
       When he reached the age of majority, Mr. Dobrydnev replaced his parents, Dr. Boris
Dobrydnev and Dr. Yuliya Dobrydneva, as petitioner. Order, issued June 13, 2011. Because
fatigue syndrome. After extensive litigation, the Federal Circuit eventually upheld
a finding that Mr. Dobrydnev was not entitled to compensation. 566 F. App'x 976
(Fed. Cir. 2014), reh'g denied, No. 2013-5118 (Fed. Cir. Aug. 20, 2014), cert.
denied, 135 S. Ct. 1560 (2015).

       The procedural history of this case from its inception through August 2013
is summarized in the Interim Fees Decision, 2013 WL 5631230 (Sept. 23, 2013)
(awarding $394,274.95 in attorneys’ fees and costs). The pending application
starts where the previous application ended August 2013. After August 2013, the
petitioner’s attorney, Mr. Friedlander, performed a series of activities. His tasks
included: writing a brief as the appellee at the Federal Circuit, preparing and
presenting an oral argument at the Federal Circuit, drafting a motion for
reconsideration, and filing a writ of certiorari to the Supreme Court. Pet’r’s Mot.
for Attorneys’ Fees, filed Apr. 20, 2015 at 1-2.

       Even though compensation was denied, a petitioner who brings his petition
in good faith and who has a reasonable basis for the petition may be awarded
attorneys’ fees and costs. See 42 U.S.C. § 300aa–15(e)(1). Mr. Dobrydnev’s
counsel diligently represented him at the Federal Circuit. Thus, because
petitioner’s counsel acted in good faith and there was a reasonable basis for
proceeding, petitioner is eligible for an award of attorneys’ fees and costs.
Respondent does not contend that petitioner failed to satisfy these criteria.

       After negotiations, petitioner seeks a total of $65,000.00, in final attorneys’
fees and costs for his counsel. Additionally, in compliance with General Order No.
9, petitioner states that he did not incur any additional out-of-pocket litigation
expenses while pursuing this claim. Respondent has no objection to the amount
requested for attorneys’ fees and costs.

       After reviewing this request, the Court awards the following:

       a. A lump sum of $65,000.00, in the form of a check may payable to
          petitioner, Ilya Dobrydnev, and petitioner’s attorney, Mark P.
          Friedlander, Jr., Esq., for attorneys’ fees and other litigation costs
          available under 42 U.S.C. §300 aa-15(e).


petitioner’s mother was the lead petitioner prior to Mr. Dobrydnev’s substitution, previous
decisions are referred to as “Dobrydeva,” reflecting the gender-dependent form of the Russian
surname.

                                               2
      The Court thanks the parties for their cooperative efforts in resolving this
matter. The Clerk shall enter judgment accordingly.3

     Any questions may be directed to my law clerk, Christina Gervasi, at (202)
357-6360.

       IT IS SO ORDERED.

                                                    s/Christian J. Moran
                                                    Christian J. Moran
                                                    Special Master




       3
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each party
filing a notice renouncing the right to seek review by a United States Court of Federal Claims
judge.

                                                3